 .P. STEVENS & CO.J. P. Stevens and Co., Inc. and Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO,CLC. Cases 1 i-CA-8067 and 11-CA-846520 October 1983DECISION AND ORDEROn 5 March 1982 Administrative Law JudgeJames M. Fitzpatrick of the National Labor Rela-tions Board issued his Decision in the above-enti-tled proceeding and, on the same date, the pro-ceeding was transferred to and continued beforethe Board in Washington, D.C. Thereafter, all par-ties filed exceptions and/or cross-exceptions to allor part of the Administrative Law Judge's Deci-sion.On 13 October 1983 J. P. Stevens and Company,Inc., herein called the Respondent; AmalgamatedClothing and Textile Workers Union, AFL-CIO,CLC, herein called the Union; and the GeneralCounsel of the National Labor Relations Board en-tered into a Settlement Stipulation, subject to theBoard's approval, providing for the entry of a con-sent order based upon the Order set forth in theAdministrative Law Judge's Decision. The partieswithdrew all exceptions and cross-exceptions to theAdministrative Law Judge's Decision filed withthe Board.Having considered the matter, the Board ap-proves the Settlement Stipulation and the excep-tions and cross-exceptions filed by the parties arewithdrawn.As no exceptions to the Administrative LawJudge's Decision remain,The National Labor Relations Board adopts therecommended Order of the Administrative LawJudge as modified in the Settlement Stipulation,and orders that the Respondent, J. P. Stevens andCo., Inc., Wallace, North Carolina, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain in good faith with Amal-gamated Clothing and Textile Workers Union,AFL-CIO, CLC, as the exclusive collective-bar-gaining representatives of employees in the unitfound appropriate below for purposes of collectivebargaining. The bargaining unit isAll production and maintenance employeesemployed at the Employer's Carter plant,Holly plant, and warehouses at Wallace, NorthCarolina, including plant clerical employees,watchmen, computer programmer in the dyehouse, electrical technician, and plant driver;excluding office clerical employees, profession-al employees, cloth store clerk, managerial em-268 NLRB No. 25ployees, guards and supervisors as defined inthe Act.(b) Refusing to bargain in good faith by unilater-ally, and without prior notification and bargainingwith the Union, changing terms and conditions ofemployment of employees within said unit, includ-ing, but not limited to, unilateral publication or im-plementation of personnel policies and procedures,or unilateral granting of general wage increases.However, nothing herein shall be construed as re-quiring Respondent to vary or abandon any eco-nomic benefit or term and condition of employ-ment which its employees at its Wallace facilities,or any other facilities, would otherwise be entitledto receive.(c) Disciplining or discharging employees pursu-ant to personnel policies and procedures unilateral-ly publicized or implemented as aforesaid.(d) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir right to self-organization, to form, join, orassist the aforesaid Union, or any other labor orga-nization, to bargain collectively through represent-atives of their own choosing, and to engage inother concerted activities for the purpose of collec-tive bargaining or mutual aid or protection, and torefrain from any or all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct.(a) Upon request, bargain with the aforesaidUnion, as the exclusive representative of all em-ployees in the appropriate unit described above,with respect to rates of pay, wages, hours of em-ployment, or other conditions of employment, andwith respect to the personnel policies and proce-dures publicized at Wallace, North Carolina, I Oc-tober 1978, 1 December 1978, and I February1979, and the general wage increase at Wallace,North Carolina, of 9 July 1979, and, if an under-standing is reached, embody such understanding ina signed agreement.(b) Offer to Gloria Jacobs immediate and full re-instatement to her former position, or, if that posi-tion is not available, to a substantially equivalentposition, without prejudice to her seniority orother rights and privileges, and make her whole forany loss of earnings in the manner set forth in thesection entitled "The Remedy."(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing all personnel records and memoranda regardingGloria Jacobs and all records necessary to analyzethe amount of backpay due under the terms hereof.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Expunge from the personnel files of GloriaJacobs and all other employees of Respondent atWallace, North Carolina, all adverse entries madepursuant to personnel policies and procedures notnegotiated with the Union.(e) Post in conspicuous places, including allplaces where notices to employees customarily areposted at Respondent's Wallace, North Carolinaplants copies of the attached notice marked "Ap-pendix."' Copies of the notice will be furnished bythe Regional Director for Region 11 and, afterbeing signed by Respondent's representative, shallbe posted immediately upon receipt thereof andmaintained by Respondent for 60 consecutive daysthereafter. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply here-with.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through a represent-ative of your choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurancesThe Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, is the recognized collec-tive-bargaining representative of our hourly em-ployees at Wallace, North Carolina.WE WILL NOT take action affecting wages,hours, and working conditions of such employees,including publicizing personnel policies and proce-dures and general wage increases, without negotiat-ing first with the Union. However, nothing hereinshall be construed as requiring us to vary or aban-don any economic benefit or term and condition ofemployment which our employees would other-wise be entitled to receive.WE WILL NOT discipline or discharge employeespursuant to personnel policies and procedureswhich have not been negotiated with the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their rights under the National Labor Rela-tions Act.WE WILL offer Gloria Jacobs her old job at Wal-lace and pay her for loss of earnings with interest;WE WILL remove from her personnel file and thepersonnel files of all Wallace employees any ad-verse notations made pursuant to personnel policiesand procedures which we should have negotiatedwith the Union.J. P. STEVENS & CO., INC.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge:This Employer refuses to recognize or bargain with theUnion, although the Union made continuing demands forsuch recognition, and persists in this refusal pending ap-pellate review of a Board decision and order that its dutyto bargain arose at an earlier date (February 19, 1975). Inthe meantime, between the time the duty to bargainarose and the Board's decision and order, the Employerpublicized employee work rules, discharged an employeefor violating a work rule, and gave employees a generalpay increase. I find herein that the publicized rules andthe pay raise were additional aspects of a continuing un-lawful refusal to bargain and that the discharge also wasan unfair labor practice.These cases involve J. P. Stevens & Co., Inc. (the Re-spondent, the Employer, or Company) and AmalgamatedClothing and Textile Workers Union, AFL-CIO, CLC(the Union). In the earlier case (J. P. Stevens & Co., 244NLRB 407 (1979), enfd. 668 F.2d 767 (5th Cir. 1982), theNational Labor Relations Board (the Board) found that,even though the Union had obtained valid authorizationcards from a majority of employees in an appropriatebargaining unit at the Employer's facilities in Wallace,North Carolina, it lost out in a subsequent Board-con-ducted election because of the Employer's unfair laborpractices prohibited by the National Labor RelationsAct, as amended (the Act). The Board set aside the elec-tion for those reasons and, pursuant to the standards setforth in NLRB v. Gissel Packing Co., 395 U.S. 575 (1969),found the Union to be the majority representative of theemployees as of February 19, 1975, and ordered theCompany to bargain with the Union upon request effec-tive that date. The Company sought review by theUnited States Court of Appeals for the Fourth Circuit,the Board filed a cross-application with the same courtfor enforcement of its order, and the Union intervenedseeking additional remedies. The court granted enforce-90 J. P. STEVENS & CO.ment of the Board order and remanded the case to theBoard for implementation of the remedies it had ordered.The present proceedings were initiated on December29, 1978, when the Union filed additional unfair laborpractice charges against the Respondent in Case I -CA-8067. These charges were amended June 7, 1979. OnJuly 10, 1979, the Union filed separate charges againstthe Respondent in Case 1-CA-8465. Then on Septem-ber 10, 1979, the charges in Case I l-CA-8067 wereagain amended. On January 11, 1980, a Board complaintissued in Case 11-CA-8465. This complaint was amend-ed on January 15, 1980, and on January 31, 1980, thetwo cases (Cases 11-CA-8067 and 11-CA-8465) wereconsolidated and a consolidated complaint issued. OnMay 2, 1980, an amended consolidated complaint issuedin the two cases. The Respondent duly answered eachcomplaint including the final one which it answered onMay 12, 1980.The issues presented by the pleadings are whether theRespondent committed unfair labor practices prohibitedby Section 8(a)(1) and (5) of the Act by various unilater-al changes in terms and conditions of employment, in-cluding a general wage increase, for employees at itsWallace, North Carolina, facilities without bargainingwith the Union respecting them. An additional issue iswhether the discharge of employee Gloria Jacobs forviolating a work rule violated Section 8(a)(1) of the Actbecause, as is alleged, institution of the rule was amongthe unilateral changes which the Company should have,but admittedly did not, bargain about with the Union.These issues were heard before me at Clinton, NorthCarolina, on May 19 and 20, 1980, and at Wilimington,North Carolina, on July 8 and 9, 1980.Based on the entire record, including my observationof the witnesses, and consideration of the briefs of theparties, I make the followingFINDINGS OF FACTI. JURISDICTIONIt is undisputed that the Respondent, a Delaware cor-poration, operates approximately 74 textile plants in vari-ous States, including plants (the Carter plant, the Hollyplant, and warehouses) at Wallace, North Carolina, theonly facilities directly involved in these proceedings,where it is engaged in the manufacture and sale of textileproducts. During the calendar year preceding issuance ofthe complaint, a period representative of its operations,the Respondent received at its Wallace plants directlyfrom points outside North Carolina goods and raw mate-rials valued over $50,000 and shipped from those plantsdirectly to points outside North Carolina productsvalued over $50,000. The Respondent is an employer en-gaged in commerce within the meaning of the Act. It isalso undisputed that the Union is a labor organizationwithin the meaning of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Established FactsThe complaint alleges, inter alia, and the answerdenies, that the production and maintenance employeesat the Respondent's Wallace, North Carolina facilitiesconstitute an appropriate unit for purposes of collectivebargaining within the meaning of Section 9(b) of theAct.' Similarly, it is alleged and denied that a majorityof the employees in that unit designated the Union astheir collective-bargaining representative about February19, 1975, and since then the Union has been the exclusivecollective-bargaining representative of employees in thatunit with respect to wages, hours, and working condi-tions and other terms and conditions of employment byvirtue of Section 9(a) of the Act. It is similarly allegedand denied that the Union has had a continuing requestto the Company to bargain collectively. None of theseissues are litigable in the present proceeding, the Board,with Court approval, already having determined them inthe earlier proceeding referred to above. Thus, theBoard found the bargaining unit to be appropriate, foundthe Union enjoyed majority representative status thereinas of February 19, 1975, and found the Union made con-tinuing demands for recognition and bargaining. Thesedemands in effect have been reiterated through thecharges in the present matter as well as by the Union'scontinuing participation in this litigation in support of itsright to bargain. In addition, with respect to the 1979annual general wage increase, which is at issue here asan alleged unilateral change, the Union on June 19, 1979,made a specific written request to the Company to bar-gain.B. Issues for LitigationThe General Counsel and the Union contend that theRespondent engaged in the additional unlawful refusalsto bargain by unilaterally instituting three groups ofchanges in working conditions and by the general wageincrease, and further violated Section 8(a)(1) by dis-charging Gloria Jacobs for violating a rule which wasone of the unilateral changes. The alleged changes inworking conditions occurred on three dates, October 1,1978, December 1, 1978, and February 1, 1979. Jacobswas discharged March 12, 1979. The general wage in-crease was given July 9, 1979.In its answer the Respondent asserts generally that thecomplaint fails to state a claim on which relief can begranted. With respect to all alleged unilateral changesand the general wage increase, the Respondent admits ithas not bargained with the Union and asserts it had noduty to do so and that it has a good-faith doubt that theUnion represents an uncoerced majority of employees inthe unit.2The Respondent admittedly discharged Jacobsfor violating a work rule alleged in the complaint as aunilateral change, but the Respondent contends this wassufficient cause for discharge and that the work rule in-' The complaint describes the bargaining unit as follows:All production and maintenance employees employed at the Em-ployer's Carter plant, Holly plant, and warehouses at Wallace. NorthCarolina, including plant clerical employees, watchmen, computerprogrammer in the dye house, electrical technician, and plant driver;excluding office clerical employees, professional employees, clothstore clerk, managerial employees, guards and supervisors as definedin the Act ....2 As to the good-faith doubt issue there is no evidence to support suchdefense other than the results of the election which was set aside.91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolved did not constitute a change in working condi-tions.C. The Duty to BargainSince 1974 the Respondent has followed a practice ofannouncing new benefits for employees simultaneously inall nonunion plants. Between 1974 and 1979 this methodwas used on 10 occasions. It was also used to publicizethe working conditions which the General Counsel al-leges here to be unilateral changes. The Respondentrefers to these matters as personnel policies and proce-dures. These were arranged into three groups to be pub-licized on three different dates by means of employeemeetings at which tape slide presentations were shownfollowed by question and answer periods. Summaries ofeach group were then posted on bulletin boards subse-quent to each meeting. In this manner personnel policiesand procedures in Group 1, which included those deal-ing with probationary period, attendance policy, perfectattendance awards, leaves of absence, employee sugges-tions and complaints, and disciplinary procedure andrules of conduct, were publicized on October 1, 1978.Group 2, which included those dealing with bulletinboards, seniority, jury duty, personnel files, employmentand induction, and Christmas gifts, were publicized onDecember 1, 1978. And Group 3, which included thosedealing with call-in pay, reporting pay, funeral pay, exitinterviews, nondiscrimination, and educational courses,were publicized on February 1, 1979. For purposes ofthese publicizings the Respondent considered the Wal-lace plants as nonunion. Without at this point particular-izing these various rules, it may be noted that the Re-spondent contends that none of them was entirely new,although some were modifications of existing policies,and it contends that some involved no change whatso-ever.In granting the general wage increase on July 9, 1979,the Respondent again applied it in all nonunion plants,considering the Wallace plants as nonunion, but exclud-ing the Roanoke Rapids plants where it recognized theUnion. The Respondent contends that in giving the in-crease it acted in accordance with its past practice of fol-lowing the industry trend in which the large textile millsof various companies generally announce wage increasesat about the same time.The Respondent's defense with respect to the person-nel policies and procedures as well as the general wageincrease is that they involved no real change from thestatus quo ante and therefore required no bargainingwith the Union. The difficulty with this defense is thatwith respect to the Wallace employees the Board has al-ready ordered the Company to bargain with the Unioneffective February 19, 1975, and its duty to bargainabout all mandatory subjects of bargaining carries for-ward from that date. There is no contention here thatthe subjects included in the personnel policies and proce-dures and the matter of wages were not mandatory sub-jects of bargaining, and I find that they were. Althoughthe Union has a continuing request to bargain, the Com-pany has still not recognized it or bargained on any mat-ters respecting Wallace employees. Each day that passesis a further failure to fulfill this duty. The fact that theBoard's decision announcing this obligation was until re-cently pending appeal did not relieve the Respondentfrom that obligation. J. P. Stevens & Co., 186 NLRB 180(1970), enfd. 78 LRRM 3116 (5th Cir. 1971); Quaker Tool& Die, Inc., 169 NLRB 1148 (1968). It is true that theBoard decision issued on August 20, 1979, after theevents which are the basis for the complaint in this case.But the Respondent had long been on notice of the possi-bility of a Board finding which might impose a duty tobargain as of an earlier date. The original charges of vio-lations of Section 8(a)(1) and (5) of the Act were filedApril 14, 1975, the complaint alleging a failure by theRespondent to meet its bargaining obligations issued Jan-uary 20, 1977, and after a hearing Administrative LawJudge Joel Harmatz issued his decision on the matter onMarch 22, 1978. Thus, the Company was litigating itsduty to bargain, which ultimately was found by theBoard, at the very time it was publicizing the personnelpolicies and procedures and granting the general wageincreases involved here. In J. P. Stevens & Co., supra, 186NLRB at 183, the Board said:Respondent has misconceived the nature of thedecision and order of the Board and mistaken an en-forcement proceeding for the original decision.Where a Respondent will not abide either the TrialExaminer's decision or the Board decision, it be-comes necessary for the Board to secure enforce-ment of its decision and order through action of anappropriate circuit court of appeals and such en-forcement is granted by the court on a showing ofsubstantial evidence. The operable matter is thefacts as found by the Trial Examiner and the Boardand the facts determine under the law whether aviolation has occurred. In a refusal-to-bargain case,the facts determine when the duty to bargain waspresent and when the refutaltdccurred. The viola-tion takes place at that time, not later when a TrialExaminer spells out the facts and the violation orwhen the Board affirms or makes such a finding.The Board decision is an affirmance that the dutyexisted at the prior instant and that Respondent vio-lated the Act by negating its duty.Where the duty exists whether or not such hasbeen articulated by a Trial Examiner, the Board, ora court, Respondent acts at its peril if it does notmeet that duty. On occasion the Section 10(b) limi-tation might pass canceling that peril, but otherwiseRespondent must act in accordance with the dutyimposed by the Act.Inasmuch as the Company's duty to bargain dates fromFebruary 19, 1975, it should have bargained all alongabout mandatory subjects of bargaining. This is not acase where the parties are already negotiating and someevent or action occurs which arguably should have beennegotiated, or arguably formed part of the status quoante. Here the Respondent refuses to bargain about allbargainable topics. It is immaterial whether change oc-curred. The Respondent is bound to bargain about themwhether or not there is change. In this sense the presentproceeding is in some measure redundant to the previous92 J. P. STEVENS & CO.one. Nevertheless, the General Counsel and the Charg-ing Party are entitled to whatever redress is availablewhere, as here, unfair labor practices are continuing. TheRespondent's defense erroneously assumes that absent achange in the status quo with respect to the personnelpolicies and procedures or as to wages, it does not vio-late the Act. See Master Slack, 230 NLRB 1054 (1977),enfd. 618 F.2d 6 (6th Cir. 1980).D. The Specific Personnel Policies and ProceduresInvolvedAlthough it may not be strictly necessary to analyzethe extent to which changes were made in working con-ditions and wages, such analysis does assist in determin-ing the extent to which employee collective rights havebeen impeded and in determining an appropriate remedy.The General Counsel and the Union urge that all of thealleged unilateral changes set forth in the complaint in-volve some measure of change which has significanceunder the Act. The Respondent's overall defense is thatvirtually no significant changes occurred. However, inthe taped presentation which prefaced publication of thepersonnel policies and procedures, the Respondent de-scribed them as being "updated," thus suggesting somechange, and then described them as for the most part notnew to the employees and only reworded for clarity.The evidence shows that some matters were substantiallychanged while others were not.I. Changed policies and proceduresa. Perfect attendance awardsPrior to October 1, 1978, the Respondent maintained apolicy of encouraging perfect attendance of employees atthe Wallace plants with a program called "Wally Wal-lace" by which weekly, monthly, quarterly, and yearlyawards were given to employees for perfect attendance.Although not explicated in the record, it is implicit inthe position of the parties that these awards were a formof recognition which did not involve material benefit forthe employee other than a soft drink or an item of food.As of October 1, 1978, the Respondent modified the ex-isting perfect attendance policy by granting employeeswith 1-year perfect attendance a gift or a day off, and foradditional years of perfect attendance granting additionalgifts and days off. The explanatory presentation whichpreceded implementation of the rules posted October 1,1978, explained this new policy to the employees in thefollowing language:After I full year of Continuous Perfect Attend-ance, you can select an appropriate valuable gift orreceive I day off with pay. For 2 thru 4 years ofPerfect Attendance, a more valuable gift or 2 daysoff may be selected each year. For 5 thru 9 years aneven more valuable gift or 3 days off will be offeredeach year. And for 10 years or more Perfect At-tendance, you can choose an expensive gift or 5days off.I find the new policy on perfect attendance was a signifi-cant change from the old one.b. Discharge for failure to reportPrior to October 1, 1978, the company policy as to at-tendance provided in part as follows, "Employees whoare absent without sending word for 7 consecutive calen-dar days will be automatically dropped from the payrolland will be considered as having resigned." The partiesstipulate that under the new rule, "Employees who areabsent for any reason without sending word for 3 con-secutive days ...will be discharged." Assuming thatthis stipulation means 3 consecutive working days andconsidering that the plant operates on a schedule of 5 or6 workdays in a week, it is obvious that the Respondentaltered the rule applicable to employees who are absentand do not report in and that this was a significantchange in the employees' terms and conditions of em-ployment.Finally, the new attendance policy, in contrast to theold, provides that employees who are "excessivelyabsent, even for excused reasons" may suffer disciplinaryaction including discharge. This is plainly a stricterpolicy than the earlier one.c. Excused and unexcused absencesThe Respondent's previous absentee policy was setforth in its supervisors' manual in general terms withoutspecifying which absences were excused or which unex-cused and without specifying the penalty for either type.Broad discretion was allowed supervisors in administer-ing the policy and no firm limit was set on the number ofabsences an employee could accumulate. In practice themost important requirement was that the employee giveadvance notice to the supervisor of an expected absencetogether with the reason for the absence. Almost anyexcuse was acceptable. The new rule publicized October1, 1978, was more explicit in that it defined excused andunexcused absences and indicated penalties for unexcusedabsences accrued within a 6-month period. It also re-duced the number of consecutive days of allowable ab-sences from seven to three. Excessive absences, whetherexcused or not, subjected the employee to discipline, in-cluding discharge. Supervisors no longer could exercisebroad discretion in excusing absences. The new rule per-mitted excused absences in only four categories, personalillness, death in the family, serious illness in the immedi-ate family, and transportation problems. All other ab-sences were unexcused unless they were on designatedholidays, during scheduled vacations, for jury duty, forapproved leaves of absence, or for funeral leave. In sum,the new policy was more rigid and less flexible than theone it replaced.d. Progressive disciplinary procedureAlthough in the past the Respondent used a discipli-nary procedure, the policies and procedures publicizedOctober 1, 1978, included a disciplinary procedure whichdiffered from the old in a number of ways. Under thenew procedures supervisors exercised considerably lessdiscretion than under the old system. Although bothlisted reasons for which employees could be disciplined,the old identified 14 reasons for which an employee93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould be disciplined and 10 for which the employeewould be discharged. Under the new procedures an em-ployee could incur discipline for 24 reasons and dis-charge for 15 reasons. One of these new reasons whichcould result in discipline or discharge was the use of pro-fane, abusive, indecent, or threatening language. Thenew procedure provided supervisors with guidelines forthe imposition of discipline or discharge. Thus, for cer-tain specific types of infractions such as drinking on thejob, fighting, or stealing, discharge following investiga-tion was mandatory. For certain lesser infractions a writ-ten warning was imposed. And for even more minor in-fractions a verbal warning was imposed and if the infrac-tion was repeated a written warning, and if repeated athird time within 6 months discharge resulted. The sever-ity of the penalty and in some cases the progression ofheavier penalties for repeated infractions depended onthe type of the infraction. For purposes of this progres-sive discipline, warnings became unusable after 6 months.Prior to October 1, 1978, the supervisors' manual listedcertain specific grounds for immediate discharge. Thenewly publicized procedures also listed the identical orsimilarly worded grounds and in addition listed the fol-lowing grounds which had not previously been listed:Failure to report to work for 3 consecutiveworking days without notifying the Company of thecircumstances.Failure to report to work on the first workingday following the expiration date of a leave of ab-sence.Immoral or indecent conduct on company prop-erty.Unauthorized leaving of company premisesduring working time.Gross negligence resulting in serious injury to an-other employee or damage to company property.Working for another employer while on a leaveof absence will normally result in immediate dis-charge. There may, however, be circumstances inwhich exceptions are justified, such as an employeedoing limited work temporarily in a family ownedbusiness, while recuperating from a personal illness.Therefore, an employee who works for another em-ployer while on a leave of absence is subject to im-mediate discharge, depending upon the circum-stances.Similarly, although the newly publicized list of infrac-tions which could lead to discipline less than immediatedischarge in some respects tracks the old list in the su-pervisors' manual, certain of this type of infraction arenewly listed, as follows:Unauthorized operation of machines, tools orequipment.Unauthorized posting of material or defacing ma-terials on company bulletin boards.Excessive time on breaks or taking unauthorizedbreaks.Trading shifts without permission.Violation of no-solicitation-distribution rule.Poor housekeeping, creating or contributing tounsanitary conditions.Excessive waste of materials or supplies.Unauthorized starting or stopping work early.Failure to wear required or protection equip-ment.Insubordination to company supervisors.Sleeping on the job.Use of profane, abusive, indecent or threateninglanguage.In certain other ways also the new procedures publi-cized disciplinary policies not previously announced.These include a prohibition of an employee having an-other employee present or participating in a warningmeeting on the ground that such an event is confidential.This particular item, however, is not specifically coveredin the complaint.Although even prior to October 1, 1978, employeeswere required to report to their supervisors all accidentshowever slight, there was no announced policy imposingdiscipline for excessive accidents. By contrast, under thenewly publicized procedures, employees with excessiveaccident records could be subjected to discipline andeven discharge.e. Suggestions and complaintsThe complaint alleges that on October 1, 1978, theCompany implemented a formal grievance procedure.The policies and procedures publicized at that time in-cluded a category designated employee suggestions andcomplaints which, according to Personnel DirectorCottle, was merely a statement of what already existed.But, as shown by the evidence, what was new about thepublicized procedures was the formalization of set chan-nels for complaints as well as suggestions which nowwere coupled in the same system. Employee testimonyindicates lack of uniformity if not confusion respectingthe earlier channels available for employee complaints.Thus, B. J. Jenkins and Royce Williams testified crediblythat previously complaints could not be pressed beyondthe complaining employee's immediate supervisor. GloriaJacobs, on the other hand, recalled that at one time de-partment heads held gripe sessions with groups of em-ployees and, although that practice had fallen into disuse,she felt free to discuss job problems with anyone in man-agement up to and including the plant manager. The newprocedure set the channels for pursuing complaints andsuggestions with the caveat, however, that if an employ-ee felt a matter could not be discussed in the normal pro-gression of management, the employee was free to take itup with a higher level of management. Thus, while thenewly publicized procedure does not appear to confergreater rights or impose greater obligations than previ-ously, an institutionalization resulted which amounted toa change.f. Employee access to personnel filePreviously company practice was to allow employeesaccess to their own personnel files on a limited basis, al-though there apparently was no general announcement94 J. P. STEVENS & CO.or general knowledge among employees that such a rightexisted. Under that practice an employee could requestfrom the personnel office and would be allowed to seesuch specific items in the personnel file as the employeerequested. The policies and procedures publicized on De-cember 1, 1978, conferred on employees the right to re-quest and see their entire personnel file. This was achange which enlarged employee rights.g. SeniorityIn the policies and procedures publicized on December1, 1978, the Company altered its seniority system byadding restrictions to the established procedures for fill-ing job vacancies. Under this system vacancies werefilled by a bidding procedure under which the job wentto the bidding employee with the most seniority with thesingle limitation that an employee could not bid for a va-cancy in the employee's current classification on thesame shift. To this limitation the procedures publicizedon December 1, 1978, added the limitation that a biddingemployee had to have served at least 90 days in the bid-ding employee's current job classification and an employ-ee who had transferred from one classification to anequal or lower job classification could not bid on a va-cancy in the employee's old classification until a yearafter the transfer from that job. In these specific waysthe existing seniority system was changed.h. Funeral payThe policies and procedures publicized on February 1,1979, included a modification of the existing funeral paypolicy. The existing policy limited employee's right topaid leave for attending funerals to funerals of certainlisted members of the employee's family. The new policyenlarged this list of relatives to include the funerals ofgrandparents and grandchildren.i. Reporting payThe new procedures publicized February 1, 1979, alsoincreased the employee benefit known as reporting payby guaranteeing employees at least 4 hours' pay on occa-sions that they reported for work and were assigned to ajob other than their own. This was a change in that theguarantee of such pay was enlarged from 2 hours to 4hours' pay.2. Unchanged policies and proceduresAlthough the complaint alleges that all the policiesand procedures mentioned therein were changes fromthe status quo ante, the General Counsel's brief concedesthat the wording of certain ones was not substantiallychanged. These include the rule against working for an-other employer while on leave of absence, the employeesuggestions and complaints procedures, the verbal warn-ing policy, the ban against obtaining and conveying con-fidential information (all publicized October 1, 1978), thepolicy disqualifying employees laid off before September25 from receiving company Christmas gifts that year(publicized December 1, 1978), and the rules on call-inpay and on reimbursement for educational courses (bothpublicized on February I, 1979). Prior to October 1,1978, these rules appeared in the supervisors' handbook.Even though they remained substantially unchanged, theGeneral Counsel contends that this publicizing was inlegal effect a change and in derogation of the Respond-ent's obligation to bargain with the Union. Counsel relieson Hedstrom Co., 235 NLRB 1193, 1208 (1978); Wilkin-son Mfg. Co., 187 NLRB 791, 796 (1971); and SouthlandPaint Co., 157 NLRB 795, 796 (1966), modified 394 F.2d717 (5th Cir. 1968).3With regard to the rule against working on anotherjob while on leave, the General Counsel and the Unioncontend that prior to October 1, 1978, the rule was gen-erally unknown among the employees. In support of thiscontention they rely on the testimony of one time em-ployee Gloria Jacobs that in 1976 Plant Manager JamesWellons gave her a leave of absence so she could go tothe hospital for an operation. Counsel for the GeneralCounsel then asked her this question, "Did he [Wellons]inform you of any restrictions concerning the leave ofabsence?" She replied as follows, "Well, he just told me,you know, however much time that I be sick, as long asI was under doctor's care, to let him know that I hadcome back." Counsel then asked her, "Did you everlearn that there were restrictions on employees whenthere were restrictions on taking leaves of absence?" towhich she replied, "No, I didn't, he didn't tell me aboutit, you know; he just told me." It is not at all certain thatJacobs' testimony relates to the prohibition on workinganother job during a leave of absence. On the otherhand, Personnel Manager Jack Cottle, who was a rank-and-file employee at Wallace before becoming personnelmanager, testified credibly that prior to October 1, 1978,a general announcement of the rule had not been made,so far as he knew, and that he did not know whether ornot it had been posted. But he said the employees knewof the rule, that he knew of it when he was an hourlyemployee, and that as personnel director he discussed itprobably a dozen times when employees asked for leavesof absences. Considering the totality of the evidence onthis rule I find that the General Counsel has failed tocarry the burden of his contention that prior to October1, 1978, the rule was not generally known among theemployees. The testimony of Jacobs does not so establishand, even though there is an annual turnover rate of 25to 30 percent in the approximately 900 employees atWallace, that evidence alone does not warrant the infer-ence that employees generally were ignorant of the rule.In so finding, I do not hold that no violation of Section8(a)(5) was involved because, as already noted, the Re-spondent was already obligated to bargain with theUnion. Master Slack, supra.The authorities cited by the General Counsel are per-suasive for finding that mere publication without changeof preexisting rules circumvents and undermines theUnion. I so find even though certain special circum-stances relied on by the Board in those cases do notappear here. In the Hedstrom case there were "obviousand substantial differences" between the old and newrules and the timing of the promulgation of the new rules3 Enforcement granted as to the 8(aXI) and (3) violations found, butdenied on other grounds as to the 8(aX5) violation found.95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicated they were designed to circumvent and under-mine the union as bargaining agent. A similarly persua-sive element of timing is not present in the fact situationof the present case. In Wilkinson there was a real differ-ence between the old and the new rule. And in South-land the Board keyed its finding to the circumstancestherein, specifically the timing of the publication of therules soon after the union demanded recognition. InSouthland the Board stated (157 NLRB at 796):With respect to the alleged failure to bargain con-cerning plant work rules, the Respondent admittedthat, on January 27, 1965, it published among itsemployees such rules without giving prior notice to,or bargaining with, the Union. Respondent contend-ed, however, inter alia, that it merely reduced towriting and, to avoid misunderstanding, publishedexisting rules. Although the record does not estab-lish the prior existence of each of the rules, we findit unnecessary, in the circumstances herein, to seg-regate the old from the new or revised rules and todetermine whether the latter, or any of them, con-stituted mandatory subjects for collective bargain-ing. Suffice it to say that the timing of Respondent'swriting and publication of the rules, which admit-tedly had not theretofore been reduced to writing,soon after the Union demanded recognition and bar-gaining, coincided with, and became a part of, Re-spondent's overall and continuing conduct aimed atundermining the Union's strength and of retaliatingagainst its employees for selecting the Union. Inthese circumstances, and in view of its admitted re-fusal to recognize and bargain with the Union sinceMarch 24, 1964, we find that Respondent's unilater-al promulgation and publication of plant work ruleswas in derogation of its obligation to bargain and,therefore, violated Section 8(a)(5) and (1) of theAct.Although the court of appeals denied enforcement of theBoard's 8(a)(5) finding for other reasons, the Board's lan-guage is persuasive for the instant case. As in Southland,there is no question here but that mere publication of thepolicies and procedures was part of "Respondent's over-all and continuing conduct" of not bargaining with theUnion. In this sense, and in spite of some factual differ-ences between the present matter and Southland, publi-cation here was a specific manifestation of that refusal tobargain and a further derogation of the Union's repre-sentative status.E. The Discharge of Gloria JacobsAs noted above, one of the work rules included in thepolicies and procedures publicized October 1, 1978, pro-vided for the discharge of employees accumulating fouror more unexcused absences within a 6-month period. Itis undisputed that on March 12, 1979, employee GloriaJacobs was discharged for violating that rule and thatshe has not since been reinstated. As found elsewhereherein, the publicizing and subsequent implementation ofthe rule violated Section 8(a)(1) and (5) of the Act. Thatbeing so, the discharge of Jacobs and the subsequent fail-ure to reinstate her also violate Section 8(a)(1) and (5) ofthe Act because they constitute a further extension of theunlawful refusal to bargain and thereby threaten, coerce,and restrain employees in the exercise of their rightsunder Section 7 of the Act. Wellman Industries, 248NLRB 325, 340 (1980); Boland Marine & Mfg. Co., 225NLRB 824 (1976); Master Slack, supra.F. Company Defense of the Personnel Policies andProceduresThe Respondent defends its publication of the person-nel policies and procedures on grounds of fairness andlegal necessity. It points out that in an industrial concernsuch as Stevens, employing in excess of 40,000 employ-ees, a publicized system of rules and regulations affectingthe employees is important to assure evenhanded treat-ment of employees throughout the enterprise system.Under the preexisting system in which no generally pub-licized personnel policies and procedures existed, super-visors enjoyed broad discretion in dealing with employ-ees. Supervisory exercise of this authority precipitatedthe filing of numerous unfair labor practice charges. TheRespondent's corporate director of employee relations,H. E. Greene, testified, ". ..for a long time prior toOctober 1, 1978 this Company had been inundated withunfair labor practice charges having their genesis in su-pervisory discretion." Some of the Board proceedingswhich followed these charges led to court decisions criti-cal of the Company's lack of written rules governing em-ployee conduct. In NLRB v. J. P Stevens & Co., 563F.2d 8, 15-17, 19, 21, and 23-24 (2d Cir. 1977), cert.denied 434 U.S. 1064 (1978), the court, in holding theRespondent in civil contempt, was pointedly critical ofthe Respondent's lack of such rules, including the situa-tion at the Wallace plants presently involved, and direct-ed the Company to formulate appropriate written rulesfor its employees. According to the Respondent's brief inthe present matter, the court's order called for a $100,000fine to the Respondent and up to $5,000 fine to an indi-vidual supervisor, and this precipitated a corporate deci-sion by the Respondent to adopt new policies and proce-dures for its entire system which would eliminate muchof the broad discretion of supervisors. The personnelpolicies and procedures at issue here resulted.Although the record does not indicate precisely whenthis corporate decision was made, it apparently was be-tween February 21, 1978, when the Supreme Courtdenied certiorari in the Second Circuit case and October1, 1978, when the publicizing of the personnel policiesand procedures began. In its brief the Respondent notesthat at the time the corporate decision was made to in-stall these new policies, the Board had not yet issued itsdecision in the underlying case which is the predicate tothe present proceedings (244 NLRB 407) and whichissued August 20, 1979. Of course the Respondent wason notice of the possible result in that case because theAdministrative Law Judge's decision had issued March22, 1978, as a result of a complaint issued January 20,1977, initiated by unfair labor practice charges filedApril 14, 1975. According to the Respondent's counsel,the Respondent was faced with a dilemma whether to96 J. P. STEVENS & CO.treat its Wallace facilities as a union or a nonunion plant.According to the Respondent's brief, "Respondent con-cluded that it had no alternative but to implement thepolicies at Wallace the same as it did at its other plants."Counsel claims this was a good-faith response to the di-rectives of the Second Circuit and was in line with theCompany's longstanding past practice of making benefitchanges at all plants at the same time.Counsel for the Union points out in his brief that thisis a disingenuous position because the policies and proce-dures were not implemented at the Roanoke Rapidsplant where the Respondent recognizes the Union. Infact the Respondent by ignoring the Union at Wallaceand implementing the policies and procedures there,treated those plants as nonunion plants which was a con-tinuation of its historical opposition to the Union.It is true the Respondent was faced with a dilemma,but the Respondent's brief misstates it. The real dilemmawas not whether it should or should not implement per-sonnel policies and procedures in any particular plant.The dilemma was whether it should or should not recog-nize the Union. Nothing in the Second Circuit's decisionreferred to above required the Respondent to continueits refusal to recognize the Union at Wallace. The grava-men of the present complaint is not that the Respondentpublicized its personnel policies and procedures butrather that it did so unilaterally thereby undercutting fur-ther the Union's position as bargaining representative.The Respondent took the risk that ultimately it wouldnot prevail in the prior proceeding and that the Unionwould ultimately be held entitled to recognition as repre-sentative of the employees. Now the Respondent has lostthis gamble and, as found by the Board, it should havebeen recognizing the Union at Wallace since February19, 1975. With respect to the personnel policies and pro-cedures publicized in October and December 1978 and inFebruary 1979, it should also have recognized the Union,notified it respecting the policies and procedures, andbargained with it on request. J. P. Stevens & Co., 186NLRB 180, supra; Quaker Tool & Die, Inc.. supra.G. The Wage IncreaseAs already noted, the Respondent's duty to recognizeand bargain with the Union antedates the events of thiscase, including the wage increase of July 9, 1979. Section8(d) of the Act contemplates that bargaining shall in-clude "wages." The Respondent's contention that ineffect it fulfilled its bargaining obligations respecting thewage increase is dealt with hereinafter. Apart from thatcontention, it is undisputed that the Respondent did notbargain with the Union about the wage increase. Themain issue here is whether the July 9, 1979 increase wasan additional manifestation of the Respondent's ongoingrefusal to bargain. I find that it was and that it tended tofurther undercut the Union's representative status.In this regard the Respondent argues firstly that thewage increase was not a change in the status quo antewhich could trigger a duty to bargain. It offered evi-dence that in granting the increase it adhered to its pastpractice of following the textile industry trend regardingannual wage increases and its own practice of announc-ing such increases system wide. The difficulty with thisdefense is that the conclusion to be drawn from thesefacts already has been decided adversely to the Respond-ent with respect to similar increases in 1975 and 1976 ina case involving its Roanoke Rapids plant. J. P. Stevens& Co., 239 NLRB 738, 754-757, 770 (1978), enfd. in per-tinent part 623 F.2d 322 (4th Cir. 1980). There, on factssimilar to those in the present case, the Board found thegranting of general wage increases violative of Section8(a)(1) and (5) of the Act. Relying on that precedent Ifind here that the general wage increase of July 9, 1979,at Wallace violated Section 8(a)(1) and (5) of the Act.Additional circumstances support this finding. As shownby the testimony of the Respondent's witness Greene, itscorporate policy does not require that it follow the in-dustry lead in wage increases, it being free to follow theindustry or not as it sees fit. Nor, when other employersin the industry grant a raise, is the Respondent bound bythe amounts of its competitors' increases. According toGreene, although it is of importance to follow the indus-try trend in wages, the Respondent's decisions in thisregard are also affected by what "the economy of ourparticular company will permit." It is also clear from therecord that there is no certainty that an increase by theRespondent in any particular year will match what itgave in prior years. And, as shown by the fact that inthe past the Respondent has granted increases at differ-ent times of the year, there is no certainty that increaseswill be given at the same time each year. Thus, in spiteof the industry wage pattern, the Respondent's increasesare not "purely automatic and pursuant to definite guide-lines" as indicated by the court's rationale in NLRB v.Allis-Chalmers Corp., 601 F.2d 870, 875 (5th Cir. 1979).The present situation is similar to that in Mosher SteelCo., 220 NLRB 336 (1975), enfd. 532 F.2d 1374 (5th Cir.1976), where the Board found that a pay increase violat-ed Section 8(a)(l) and (5) of the Act. In Mosher, theBoard (at 338) found that the "yearly general increasewas neither 'guaranteed' nor fixed either in terms ofamount or in timing but rather depended on a vote ofthe board of directors and of the Company's overall eco-nomic posture. Consistent with a finding that the grantof a general wage increase involved the exercise of alarge measure of business judgment and discretion is therecord evidence that over the past several years generalincreases have been granted in months other than Juneor July, having been granted twice in a single year, andhaving varied in amount."In its brief the Respondent contends that it is not obli-gated to bargain respecting the wage increase at Wallacebecause through laches and waiver the Union has lostthe right to bargain on that subject. The Respondentbases its argument on the undisputed facts that in its ongoing negotiations with the Union for employees at itsRoanoke Rapids plants it kept the Union advised of whatit was doing in its nonunion plants (which included theWallace facilities) respecting a general wage increasepursuant to the industry trend in the spring and summerof 1979. In keeping the Union informed the Respondentwas following the order of the Board on December 12,1978 (239 NLRB 738, 739), respecting the bargaining atRoanoke Rapids to97 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Give prompt notice to the Union of Respond-ent's decision to announce or institute system widechanges in employee benefits; produce upon requestall information relevant thereto for purposes of col-lective bargaining, prior to announcement or imple-mentation of such changes in benefits on a companywide basis; and afford the Union an opportunity ef-fectively to negotiate regarding similar or identicalcontemplated changes in such employee benefits forthe bargaining unit at the Roanoke Rapids plant.Evidence in the present record indicates the Companyprovided the Union with such information at negotiatingsessions in Roanoke Rapids on March 16, April 18, andMay 8, 1979, in letters to the Union on May 30 and 31,1979, and at negotiating sessions on June 5, 6, and 7,1979. It is apparent from these communications, as it isfrom the Board's order quoted in part above, that thefurnishing of this information was for use in the negotia-tions at Roanoke Rapids with respect to the terms andconditions of those employees only. There is no basis forinferring, nor does the Respondent contend, that at anytime it recognized and bargained with the Union respect-ing employees at the Wallace facilities. On the contrary,the Respondent has consistently refused to bargain withthe Union respecting those employees even though theUnion has had an outstanding and continuing demand tobargain on their behalf. There was nothing in the cir-cumstances under which the information was supplied tothe Roanoke Rapids negotiations to suggest that theCompany was retreating from this position or in anyway recognizing the Union beyond Roanoke Rapids.The standoff between the Union and the Company inwhich the one maintained a continuing demand for bar-gaining and the other maintained its adamant refusal tobargain remained unimpaired. Nothing had occurredwhich required the Union to reiterate its demand.On June 15, the Respondent announced the generalsystemwide increase in wages would take place on July9. On July 14 the Union requested the Respondent tobargain about the increase at Wallace in a telegram read-ing as follows:Re: Wallace Plant, Wallace, N.C.As the majority representative of your employees inthe above named plant we request that you meetand bargain with us regarding the 1979 AnnualGeneral Wage Increase.The Respondent contends this demand was untimely be-cause it came after the Company's decision to grant thegeneral wage increase and because the Union had beenkept informed by the Company as the decision devel-oped. According to the Respondent, the Union had aduty to "timely request bargaining on the subject" and,according to the Respondent, did not do so. The Re-spondent relies on the Board's decision in Citizens Na-tional Bank of Willmar, 245 NLRB 389, 389-390 (1979),where the Board said,It is well established that it is incumbent upon aunion which has notice of an employer's proposedchange in terms and conditions of employment totimely request bargaining in order to preserve itsright to bargain on that subject. The union cannotbe content with merely protesting the action orfiling an unfair labor practice over the matter..... We therefore conclude that, having failed toexercise its right to demand bargaining over theissue, the Union may not now effectively claim thatRespondent unlawfully refused to bargain...[Footnote omitted.]Willmar, however, is not persuasive precedent for theproposition for which the Respondent cites the case be-cause there the employer and the union were engaged inbargaining at the time the employer took unilateralaction about which the union was fully informed and theunion made no real effort to bring the matter into thebargaining. The Board found that the uaion there "didnot have any discussion with Respondent concerningsuch change, did not request that Respondent rescind thechange, and did not request that Respondent bargainwith the Charging Party (the Union) concerning thismatter." The circumstances in the present case are alto-gether different because the Respondent consistently re-jected any bargaining relationship with the Union re-specting Wallace employees and nothing in its conductcould reasonably be construed as alerting the Union to achange whereby the Respondent would participate insuch bargaining. I find that the Union's June 19 requestto bargain about the wage increase at Wallace was atimely request, albeit unnecessary in view of its existingcontinuing request to bargain. By making such additionalrequest, the Union did not waive or wipe out the validityof its prior request.The Respondent also argues in effect that the Unionwaived its right to bargain over the wage increase atWallace because knowing of the intended increase in thenonunion plants of the Respondent, "it used that knowl-edge for propaganda purposes," and in a union publica-tion claimed credit for the increase in the nonunionplants. This contention is without merit because the evi-dence does not establish a waiver. The July 1979 issue ofThe Stevens Worker, a union publication, contained anews story to the effect that in the bargaining at Roa-noke Rapids the Company's offer of a 7-1/2-percentwage increase was not accepted by the union negotiatingcommittee, with the result that the Company increasedits offer to 8-1/2 percent. The story went on to say that,"The Company announced that Stevens workers in othermills would also benefit from the increased offer made tothe ACTWU committee in Roanoke Rapids." The Re-spondent contends that by this story the Union claimedcredit for the increase in the nonunion plants and there-fore the Union is not entitled to bargain about thatmatter. But for the Union to claim that its bargaining inRoanoke Rapids had some impact in other plants is nei-ther a waiver of its right to bargain at other locationsand in other bargaining units nor an assertion that it infact has bargained for those other units on the matter.The evidence here shows beyond doubt that there in factwas no bargaining respecting the Wallace plants, neitherthe Company nor the Union understood it was bargain-ing with respect to Wallace, and neither the Company9B J. P. STEVENS & CO.nor the Union understood that the other was waiving itshistorical position respecting representation and bargain-ing at Wallace.Ill. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent set forthin section II, above, occurring in connection with the op-erations described in section I, above, have a close andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWi. The Respondent is an employer within the meaningof Section 2(2) and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees em-ployed at Respondent's Carter Plant, Holly Plantand warehouses at Wallace, North Carolina, includ-ing plant clerical employees, watchmen, computerprogrammer in the dye house, electrical technician,and plant driver; excluding office clerical employ-ees, professional employees, cloth store clerk, mana-gerial employees, guards and supervisors as definedin the Act.4. On or about February 19, 1975, a majority of theemployees of the Respondent in the unit described abovedesignated and selected the Union as their representativefor the purposes of collective bargaining with the Re-spondent.5. At all times since February 19, 1975, and continuingto date, the Union has been the representative for thepurposes of collective bargaining of the employees in theunit described above, and by virtue of Section 9(a) of theAct, has been, and is now, the exclusive representative ofthe employees in said unit for the purposes of collectivebargaining with respect to wages, hours and workingconditions, and other terms and conditions of employ-ment.6. Commencing on or about February 19, 1975, andcontinuing to date, the Union has requested, and is re-questing, the Respondent to bargain collectively with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment as the exclu-sive bargaining representative of all employees of the Re-spondent in the unit described above.7. The Respondent violated Section 8(a)(5) and (1) ofthe Act by unilaterally implementing personnel policiesand procedures for employees in the above unit on Octo-ber 1 and December 1, 1978, and February 1, 1979, with-out prior notification to or consultation with the Union.8. The Respondent violated Section 8(a)(5) and (1) ofthe Act by unilaterally granting a general wage increaseto employees in the above unit on July 9, 1979, withoutconsultation with the Union about the increase and whilecontinuing its general refusal to recognize or bargainwith the Union as the representative of employees in thatunit.9. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) ofthe Act, I recommend that it be ordered to cease anddesist therefrom and take certain affirmative action to ef-fectuate the policies of the Act. Inasmuch as the unfairlabor practices found herein are a continuation of the Re-spondent's established policy respecting employee rightsprotected by the Act, a broad cease-and-desist order pre-cluding the Respondent from "in any other manner"interfering with, restraining, or coercing employees inthe exercise of their rights to self-organization is warrant-ed.As to affirmative action, the Respondent should, on re-quest, bargain with the Union about terms and conditionsof employment at Wallace and specifically about the per-sonnel policies and procedures and the wage increase in-volved in this case. The General Counsel urges addition-ally that the personnel policies and procedures be re-scinded, but makes no similar request respecting thewage increase. The Union asks that those personnel poli-cies and procedures which benefit employees be left inplace and only those which do not benefit employees berescinded, and further asks that the wage increase be leftuntouched. The Board traditionally orders that unlawfulunilateral actions by an employer be rescinded, exceptfor those which benefit employees, and further ordersbargaining with the Union. In the present matter, bar-gaining appears to be the best available vehicle forachieving the remedial goal. The main thrust of the com-plaint is aimed at the unilateral manner in which the Re-spondent acted rather than at the substance of the actionstaken. None of the parties wants the wage increase upsetbecause all agree it is an employee benefit. Many of thepersonnel policies and procedures also are arguably bene-ficial in some way to employees. This record, however,does not adequately demonstrate the beneficial or non-beneficial attributes of these numerous rules and to leavesuch determination to the compliance stage of this pro-ceeding might delay resolution of a subject uniquely suit-able for bargaining. In the particular circumstances ofthis case, including the impact of the Second Circuit'scontempt decision on the publication of personnel poli-cies and procedures, it seems preferable to use that vehi-cle. For these reasons I do not recommend that the Re-spondent be ordered to rescind the personnel policiesand procedures or the wage increase. Even though, asthe Respondent argues, it may have in part implementedand publicized them in response to the directions of theSecond Circuit, it is clear the court did not intend thatthe Respondent do so in violation of its bargaining obli-gations. Therefore, bargaining respecting those policies99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand procedures should not be barred by the court's man-date.As to Gloria Jacobs, I recommend that she be offeredimmediate and full reinstatement to her former positionor, if that position no longer exists, to a substantiallyequivalent position, without prejudice to her seniority orother benefits and privileges, and that she be made wholefor any loss of earnings incurred as a result of being dis-charged on March 12, 1979, with backpay to be comput-ed as prescribed in F. W. Woolworth Co., 90 NLRB 289(1950), and with interest as set forth in Isis Plumbing Co.,138 NLRB 716 (1962), and Florida Steel Corp., 231NLRB 651 (1977). I further recommend that the Re-spondent be required to preserve and make available toBoard agents, on request, all pertinent records and datanecessary in analyzing and determining whatever back-pay may be due. I also recommend that the Respondentbe ordered to expunge from the personnel files of allWallace employees, including Jacobs, all adverse entriesmade pursuant to the personnel policies and proceduresinvolved herein. The Union asks that all disciplinary ac-tions taken in enforcement of the personnel policies andprocedures involved be ordered revoked and the em-ployees involved be made whole. This relief is not rec-ommended. It seems substantially beyond the scope ofthe complaint. Other than Jacobs, no employee so ad-versely affected was named in the complaint. The Gener-al Counsel does not seek such relief. Moreover, suchquestions are susceptible to resolution in bargaining.Further, since this case is in significant measure a con-tinuation of the prior proceeding, J. P. Stevens & Co., 244NLRB 407 (1979), enfd. 668 F.2d 767 (5th Cir. 1982), theRespondent should, for the reasons set forth by theBoard and the court in that matter and also because theRespondent's policy toward the Union is systemwide,take in the present matter the additional affirmative ac-tions found appropriate there. These include reimburse-ment to the Union for reasonable and necessary organi-zational expenses,4reimbursement to the Board and theUnion for reasonable costs and expenses in the presentlitigation, the posting of an appropriate notice with acopy mailed to each employee in all plants and given toeach supervisor at Wallace, the reading of the notice atall plants, union access to bulletin boards at all plants,equal time for union representatives to address employ-ees, access to plants where Board elections are scheduledfor union representatives to address employees, periodi-cally furnishing the Union with current lists of employeenames, addresses and classifications at each plant, unionaccess to plant nonwork areas, and notice to the Board'sRegional Director respecting compliance.The Union seeks other additional remedies, includingthe ordered extension of bargaining at Wallace for 2years and the establishment of interim grievance and ar-bitration procedures there during bargaining. The Unionargues that its past bargaining experience with the Re-spondent at Roanoke Rapids and Statesboro, where theRespondent engaged in unlawful bargaining, demon-strates that bargaining at Wallace will consume morethan a year and additional time should be ordered. I con-clude, however, that, as a matter of policy, it would beimprudent to announce in advance a time measure forbargaining or at this juncture to anticipate that the Wal-lace bargaining necessarily will be attenuated. As to therequested order for grievance and arbitration procedures,the mechanism suggested would require an order codify-ing the sum of the Union's collective-bargaining rights, atechnique which risks inadvertent and troublesome omis-sions. Further, the remedy sought would necessarily in-volve the Board in an unwarranted intervention in thebargaining process and is rejected on that ground aswell. H. K. Porter Co. v. NLRB, 397 U.S. 99 (1970). Forthese reasons I do not recommend these additional reme-dies sought by the Union.[Recommended Order omitted from publication.]4 With interest as prescribed in Florida Steel Corporation, supra.100